             Case 3:18-cv-05945-VC Document 123 Filed 10/30/19 Page 1 of 6



Diana M. Torres (S.B.N. 162284)
diana.torres@kirkland.com
Lauren J. Schweitzer (S.B.N. 301654)
lauren.schweitzer@kirkland.com
KIRKLAND & ELLIS LLP
333 South Hope Street
Los Angeles, California 90071
Telephone: (213) 680-8400

Dale M. Cendali (S.B.N. 1969070)
dale.cendali@kirkland.com
Mary Mazzello (pro hac vice)
mary.mazzello@kirkland.com
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800

Megan L. McKeown (pro hac vice)
megan.mckeown@kirkland.com
KIRKLAND & ELLIS LLP
609 Main Street
Houston, TX 77002
Telephone: (713) 836-3499

Attorneys for Defendant Apple Inc.

                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                 SAN FRANCISCO DIVISION



SOCIAL TECHNOLOGIES LLC, a Georgia          ) CASE NO.: 3:18-cv-05945-VC
limited liability company,                  )
                                            )
                Plaintiff,                  ) APPLE INC.’S ADMINISTRATIVE
                                            ) MOTION TO FILE UNDER SEAL
       vs.                                  )
                                            )
APPLE INC., a California corporation,       )
                                            )
                Defendant.                  )
                                            )




ADMINISTRATIVE MOTION TO FILE UNDER SEAL                   CASE NO. 3:18-cv-05945-VC
              Case 3:18-cv-05945-VC Document 123 Filed 10/30/19 Page 2 of 6



       Pursuant to Civil Local Rules 79-5 and 7-11 and Judge Vince Chhabria’s Civil Standing

Order, Defendant Apple Inc. (“Apple”), hereby brings this administrative motion for an order to seal

(“Apple’s Motion to Seal”) certain portions of Apple’s Motion for Summary Judgment (“Apple’s

Motion”) and certain Exhibits submitted thereto. In particular, certain portions of Apple’s Motion

and accompanying Exhibits contain information that is confidential to Apple, or that Plaintiff Social

Technologies LLC (“Social Tech”) or third-parties Google and/or FlexDev have designated as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” pursuant to

the Protective Order (Dkt. No. 74).

       As to information designated for redaction by Apple, Apple’s request is narrowly tailored to

seal only information that would create a substantial risk of harm if publicly disclosed. Apple

respectfully requests that the Court grant Apple’s request to file the documents described below

under seal.


Location of Redacted              Entirety or     Basis for Request to File Under Seal
Information                       Redacted

Apple’s Motion for Summary        Redacted        79-5(d). Deposition Exhibit 130 contains a chart
Judgment                                          that Apple produced containing non-public
                                                  information concerning the total number of apps
Torres Ex. 13 - Deposition        Entirety        on the App Store, total number of app downloads
Exhibit 130                                       on the App Store, the average number of
                                                  downloads of apps on the App Store, and the
Ghose Ex. 1 - Ghose Opening       Redacted        number of App Store accounts for each year from
Expert Report                                     2014–2018. Dr. Ghose’s report includes
                                                  information from this chart and compares the data
                                                  in this chart to public download data for Lucky
                                                  Bunny’s app. The redacted portions of Apple’s
                                                  Motion similarly compare Lucky Bunny’s
                                                  performance to this non-public information
                                                  concerning the performance of an average app.
                                                  Based on this comparison, the public could derive
                                                  information about the performance of the average
                                                  app.

                                                  This data is highly confidential, non-public
                                                  information that, if released, could cause
                                                  significant competitive harm to Apple. For
                                                  example, Apple’s competitors could use this
                                                  information to assess how their application
                                                  platforms are performing compared to Apple’s.
                                                  The information also could impact developers’
                                                  decisions regarding whether to release their apps

                                  1
ADMINISTRATIVE MOTION TO FILE UNDER SEAL                               CASE NO. 3:18-cv-05945-VC
           Case 3:18-cv-05945-VC Document 123 Filed 10/30/19 Page 3 of 6




                                        on Apple’s platform and/or impact public
                                        perceptions of Apple’s App Store. Apple’s
                                        request is narrowly tailored in order to protect this
                                        confidential information. Apple respectfully
                                        requests that Deposition Exhibit 130, the redacted
                                        portions of its Motion, and the redacted portion of
                                        Dr. Ghose’s opening expert report be sealed.

Torres Ex. 9 - Knight        Redacted   79-5(d). The redacted portions of these
Deposition Excerpt                      deposition excerpts indicated with yellow
                                        highlighting discuss non-public information
Torres Ex. 10 - La Perle                relating to (i) the timing concerning Apple’s
Deposition Excerpt                      consideration of the Memoji name for its Memoji
                                        software feature and (ii) the alternate name that
                                        Apple considered for the Memoji software
                                        feature.

                                        The document contains highly confidential
                                        information, and would threaten Apple with
                                        competitive harm if publicly disseminated, as it
                                        would reveal confidential information concerning
                                        Apple’s product naming process and a specific
                                        name that Apple considered for its product and
                                        may want to use in the future and, thus, would not
                                        want others to know. Apple’s request is narrowly
                                        tailored in order to protect its confidential
                                        information. Apple thus respectfully requests that
                                        the redacted portions of these exhibits be sealed.

Torres Ex. 21 - Deposition   Redacted   79-5(d). This document is a commercial
Exhibit 101 (APL-                       agreement involving MemoFun Apps LLC (an
STECH_00000867)                         Apple-formed entity) and Lucky Bunny LLC and
                                        Big 3 Ent LLC (collectively “Lucky Bunny”)
                                        regarding the acquisition of Lucky Bunny’s
                                        trademark rights. The redacted portion of this
                                        document indicated with yellow highlighting
                                        discloses the confidential purchase price for the
                                        MEMOJI acquisition. Disclosure of the purchase
                                        price would put Apple at a disadvantage in future
                                        negotiations of similar agreements.

                                        Apple’s request is narrowly tailored in order to
                                        protect its confidential information. Apple
                                        respectfully requests that the redacted portion of
                                        this exhibit be sealed.
Torres Ex. 39 - Deposition   Entirety   79-5(d). This document is a non-public
Exhibit 129 (APL -STECH                 spreadsheet that Apple produced regarding the
00001335)                               number of downloads and in app purchases made
                                        each year and month with respect to third party
                                        Christopher Anthony’s mobile app. The
                                        difference between columns J and K of the
                                        spreadsheet identify Apple’s earning from in app
                                        purchases of Anthony’s app and thus disclose
                                        Apple’s confidential financial information.

                                  2
ADMINISTRATIVE MOTION TO FILE UNDER SEAL                     CASE NO. 3:18-cv-05945-VC
             Case 3:18-cv-05945-VC Document 123 Filed 10/30/19 Page 4 of 6




                                                 Moreover, this document may also contain
                                                 information that Mr. Anthony considers
                                                 confidential but that he has not yet had an
                                                 opportunity to review and designate.

                                                 Apple’s request is narrowly tailored in order to
                                                 protect its and Mr. Anthony’s confidential
                                                 information. Apple respectfully requests that this
                                                 exhibit be sealed in its entirety.

       For information and documents designated under the Protective Order by Social Tech,

FlexDev, or Google, Apple files this Motion to Seal to afford them the opportunity to defend their

confidentiality designations as provided by Civil Local Rules 79-5(e) and as contemplated by the

Protective Order entered by Judge Sallie Kim in this matter. See Dkt. No. 74. This information is:
   •   The portions of Apple’s Motion indicated in green highlighting. Redactions indicated with
       green highlighting appearing on pages 1–2 and 12 of Apple’s Motion derive from a
       document designated confidential by Social Tech. Redactions indicated with green
       highlighting appearing on pages 9, 13, and 23 derive from a document designated by Google.
       Redactions indicated with green highlighting on page 23 derive from a document designated
       by FlexDev.
   •   Torres Exhibit 1, SocialTech_0000796, which Social Tech designated as confidential in its
       entirety.
   •   Torres Exhibit 4, excerpts from the deposition of Samuel Bonet, portions of which Social
       Tech designated as confidential.
   •   Torres Exhibit 29, FlexDevGrant_0543, which FlexDev designated as confidential in its
       entirety.
   •   Torres Exhibit 35, GOOG-MEMO-00000009, which Google designated as confidential in
       its entirety.
   •   Torres Exhibit 54, FlexDevGrant_0067, which FlexDev designated as confidential in its
       entirety.

       Pursuant to Civil Local Rules 79-5(d), this motion is accompanied by the following

documents:

       •   Declaration of Dale Cendali in support of Apple’s Motion to Seal;

       •   A proposed order;

       •   Redacted version of Apple’s Motion;

       •   Filed under seal, an unredacted version of Apple’s Motion;




                                  3
ADMINISTRATIVE MOTION TO FILE UNDER SEAL                                CASE NO. 3:18-cv-05945-VC
         Case 3:18-cv-05945-VC Document 123 Filed 10/30/19 Page 5 of 6



     •   Redacted versions of relevant Exhibits are attached to the Declarations of Diana Torres

         and Anindya Ghose in Support of Apple Inc.’s Motion for Summary Judgment; and

     •   Filed under seal, unredacted versions of relevant Exhibits are attached to the Declaration

         of Dale Cendali in Support of Apple’s Motion to Seal.




                                  4
ADMINISTRATIVE MOTION TO FILE UNDER SEAL                            CASE NO. 3:18-cv-05945-VC
        Case 3:18-cv-05945-VC Document 123 Filed 10/30/19 Page 6 of 6



DATED: October 30, 2019                   Respectfully submitted,

                                            /s/ Dale Cendali
                                          Dale M. Cendali (S.B.N. 1969070)
                                          dale.cendali@kirkland.com
                                          KIRKLAND & ELLIS LLP
                                          601 Lexington Avenue
                                          New York, New York 10022
                                          Telephone: (212) 446-4800

                                          Attorney for Defendant Apple Inc.




                                  5
ADMINISTRATIVE MOTION TO FILE UNDER SEAL               CASE NO. 3:18-cv-05945-VC
